1    TIMOTHY E. ROWE (NSBN 1000)
     McDONALD CARANO LLP
2    100 W. Liberty St., 10th Floor
     P.O. Box 2670
3    Reno, Nevada 89505
     Telephone: (775) 788-2000
4    Facsimile: (775) 788-2020
     trowe@mcdonaldcarano.com
5
     Attorneys for Plaintiff, MelRok LLC
6

7                                 UNITED STATES DISTRICT COURT

8                                        DISTRICT OF NEVADA

9                                                 *** *

10

11   MELROK, LLC, a Delaware limited liability         Case No.: 3:16-cv-00715-RJC-VPC
     company,
12
                    Plaintiff,
13
     v.
14
     LVR MECHANICAL, INC., a New York
15   corporation, d.b.a. LVR ENERGY &
     MECHANICAL; DOES I-V; and ROES VI-X,              STIPULATION TO EXTEND TIME FOR
16                                                     RESPONSE TO MOTION FOR
                    Defendants.                        SUMMARY JUDGMENT
17                                                     (FIRST REQUEST)
18   LVR MECHANICAL, INC., a New York
     corporation, d.b.a. LVR ENERGY &
19   MECHANICAL,

20                  Counter-Claimant,
     vs.
21
     MELROK, LLC, a Delaware limited
22   liability company,
23                  Counter-Defendant.
24                                                /
25          The above-named parties by and through their respective attorneys of record hereby
26   stipulate and agree that Plaintiff, MelRok LLC, may have up to and including July 17, 2019
27   within which to respond to Defendant LVR Mechanical, Inc.’s Motion for Summary Judgment
28   filed by defendant in the above-entitled matter on June 7, 2019.
1

2             This is the first request for an extension of time to respond to Defendant’s Motion for

3    Summary Judgment.

4             The extension is necessary because Plaintiff’s counsel’s schedule has made it difficult to

5    prepare the response without the requested extension and because the response requires one or

6    more affidavits from former employees of MelRok that are logistically difficult to obtain.

7
     DATED this 28th day of June, 2019.            DATED this 28th_day of June, 2019.
8

9    /s/ Timothy E. Rowe                                   /s/ Brian M. Brown
     TIMOTHY E. ROWE, ESQ.                                 BRIAN M. BROWN, ESQ.
10   McDonald Carano LLP                                   Thorndal, Armstrong, Delk,
     100 West Liberty St., 10th Floor                      Balkenbush & Eisinger
11   Reno, NV 89501                                        6590 S. McCarran Blvd., Suite B
     (775)788-2000                                         (775)785-2882
12
     Attorneys for Plaintiff                               Attorneys for Defendant
13   MELROK, LLC                                           LVR MECHANICAL, INC.
14

15   IT IS SO ORDERED:

16            DATED this ____ day of
                         3rd day  of July,
                                     ________________,
                                           2019.       2019.

17

18
                                                   _______________________________________
19                                                       U.S. MAGISTRATE JUDGE

20

21

22

23

24

25

26
27
     4812-7558-2363, v. 1
28


                                                      2
